



Exhibit 10.1
SECOND AMENDMENT


THIS SECOND AMENDMENT (this “Amendment”) is made and entered into as of July 25,
2018, by and between Hudson Concourse, LLC, a Delaware limited liability company
(“Landlord”), and Pixelworks, Inc., an Oregon corporation (“Tenant”).
RECITALS
A.
Landlord (as successor in interest to CA-The Concourse Limited Partnership, a
Delaware limited partnership) and Tenant are parties to that certain Office
Lease Agreement dated December 28, 2005 (as amended by that certain First
Amendment dated April 16, 2013, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 19,294 rentable
square feet commonly known as Suite 400 (the “Current Premises”) in the
approximately 117,073 rentable square foot building commonly known as The
Concourse II located at 224 Airport Parkway, San Jose, California 95110
(“Concourse II”).

B.
The Lease will expire by its terms on December 31, 2018 (the “Extended
Expiration Date”), and the parties wish to extend the term of the Lease on the
following terms and conditions.

C.
The parties wish to relocate the Tenant from the Current Premises to
approximately 10,051 rentable square feet in the space commonly referred to as
Suite 595 (as more particularly shown on Exhibit A attached hereto (the
“Substitution Space”)) in the approximately 130,183 rentable square foot
building commonly referred to as Concourse I located at 226 Airport Parkway, San
Jose, California (“Concourse I”).

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
Extension and Substitution.

1.1.
Substitution Term. With respect to the period of time from and after the
Substitution Effective Date (defined below) (i) the Premises (as defined in the
Lease) shall be the Substitution Space and (ii) the Building (as defined in the
Lease) shall be Concourse I, subject to the terms hereof (the “Substitution”).
The term of the Lease for the Substitution Space (the “Substitution Term”) shall
commence on October 1, 2018 (the “Substitution Effective Date”) and, unless
sooner terminated in accordance with the Lease, end on September 30, 2024 (the
“Second Extended Expiration Date”). The portion of the term of the Lease
beginning on the date immediately following the Extended Expiration Date (the
“Second Extension Date”) and ending on the Second Extended Expiration Date shall
be referred to herein as the “Second Extended Term”. From and after the
Substitution Effective Date, the Substitution Space shall be subject to all the
terms and conditions of the Lease except as provided herein. Except as may be
expressly provided herein, (a) Tenant shall not be entitled to receive, with
respect to the Substitution Space, any allowance, free rent or other financial
concession granted with respect to the Current Premises, (b) no representation
or warranty made by Landlord with respect to the Current Premises shall apply to
the Substitution Space and (c) no representation or warranty made by Landlord
with respect to Concourse II shall apply to Concourse I. Tenant may enter the
Substitution Space and Concourse I early before the Substitution Effective Date
(but not before September 1, 2018), solely for the purpose of installing
telecommunications and data cabling, equipment, furnishings and other personal
property in the Substitution Space. Other than the obligation to pay (with
respect to the Substitution Space) Base Rent and Tenant’s Pro Rata Share of
Expenses and Taxes, all of Tenant’s obligations under the Lease (as amended
hereby) shall apply during any period of such early entry. Notwithstanding the
foregoing, Landlord may limit, suspend or terminate Tenant’s rights to enter the
Substitution Space and Concourse I early pursuant hereto if Landlord reasonably
determines that such






--------------------------------------------------------------------------------





early entry is endangering individuals working in the Substitution Space or is
delaying completion of the Tenant Improvement Work (defined in Exhibit B
hereto).
1.2.
Current Premises. Subject to the terms hereof, effective as of the Current
Premises Expiration Date (defined below), the term of the Lease shall expire
with respect to the Current Premises (and the Roof Space) and Concourse II with
the same force and effect as if such term were, by the provisions of the Lease,
fixed to expire with respect to the Current Premises (and the Roof Space) and
Concourse II on the Current Premises Expiration Date. As used herein, “Current
Premises Expiration Date” means the later to occur of (a) September 30, 2018 and
(b) date occurring 15 days after the date the Tenant Improvement Work (defined
in Exhibit B hereto) is Substantially Complete (defined in Exhibit B hereto).

The parties anticipate that the Tenant Improvement Work will be Substantially
Completed
on or about October 10, 2018 (the “Target Substitution Effective Date”). Without
limiting
the foregoing: (a) the portion of the Base Rent schedule set forth in the Lease
(as modified
below) that applies to the Current Premises during the period following the
Current Premises
Expiration Date is hereby deleted from the Lease, (b) Tenant shall surrender the
Current
Premises (and the Roof Space) to Landlord in accordance with the terms of the
Lease on or
before the Current Premises Expiration Date, (c) Tenant shall remain liable for
all Rent and
other amounts payable under the Lease (as modified pursuant to the terms hereof)
with
respect to the Current Premises (and the Roof Space) for the period up to and
including the
Current Premises Expiration Date, even though billings for such amounts may
occur after the
Current Premises Expiration Date (provided, however, that such Rent for any
partial calendar
month shall be prorated based on the actual number of days in such month), (d)
Tenant’s
restoration obligations with respect to the Current Premises (and the Roof
Space) shall be as
set forth in the Lease, (e) if Tenant fails to surrender any portion of the
Current Premises
(and/or the Roof Space) on or before the Current Premises Expiration Date,
Tenant’s tenancy
with respect thereto shall be subject to Section 22 of the Lease and (f) any
other rights or
obligations of Landlord or Tenant under the Lease relating to the Current
Premises (and the
Roof Space) that, in the absence of the Substitution, would have survived the
expiration date
of the Lease shall survive the Current Premises Expiration Date. During the
period
beginning on the Substitution Effective Date and ending on the Current Premises
Expiration
Date, all provisions of the Lease shall continue to apply to the Current
Premises and
Concourse II as if the Current Premises were still part of the Premises
(together with the
Substitution Space); provided, however, that during such period Tenant shall not
be
required to pay (with respect to the Current Premises) monthly Base Rent or
Tenant’s Pro
Rata Share of Expenses and Taxes (except only for purposes of determining
Tenant’s
obligations under Section 1.2(e) above). At any time after the Current Premises
Expiration
Date, Landlord may deliver to Tenant a notice substantially in the form of
Exhibit C
attached hereto, as a confirmation of the information set forth therein. Tenant
shall execute
and return (or, by written notice to Landlord, reasonably object to) such notice
within five (5)
business days after receiving it
2.
Base Rent. With respect to the Substitution Space during the Substitution Term,
the schedule of Base Rent shall be as follows:






--------------------------------------------------------------------------------





Period During Substitution Term
Monthly Rate Per Square Foot
Monthly Base Rent
Substitution Effective Date through last day of 12th full calendar month of
Substitution Term
$3.60
$36,183.60
13th through 24th full calendar months of Substitution Term
$3.71
$37,269.11
25th through 36th full calendar months of Substitution Term
$3.82
$38,387.18
37th through 48th full calendar months of Substitution Term
$3.93
$39,538.80
49th through 60th full calendar months of Substitution Term
$4.05
$40,724.96
61st full calendar month of Substitution Term through last day of Substitution
Term
$4.17
$41,946.71



All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease. Notwithstanding the foregoing, Base Rent for the Substitution Space
shall be abated, in the amount of $36,183.60 per month, for the first two (2)
full calendar months of the Substitution Term.
3.
Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment.

4.
Tenant’s Pro Rata Share. With respect to the Substitution Space during the
Substitution Term, Tenant’s Pro Rata Share shall be 7.7207%.

5.
Expenses and Taxes. With respect to the Substitution Space during the
Substitution Term, Tenant shall pay for Tenant’s Pro Rata Share of Expenses and
Taxes in accordance with the terms of the Lease; provided, however, that, with
respect to the Substitution Space during the Substitution Term, the Base Year
for Expenses and Taxes shall be the calendar year 2019.

6.    Improvements to Substitution Space.
6.1.    Condition and Configuration of Substitution Space. Tenant acknowledges
that it has inspected the Substitution Space and agrees to accept it in its
existing condition and configuration (or in such other condition and
configuration as any existing tenant of the Substitution Space may cause to
exist in accordance with its lease), without any representation by Landlord
regarding its condition or configuration and without any obligation on the part
of Landlord to perform or pay for any alteration or improvement, except as may
be otherwise expressly provided in this Amendment.
6.2.     Responsibility for Improvements to Substitution Space. Landlord shall
perform improvements to the Substitution Space in accordance with Exhibit B
attached hereto.
7.
Representations. Tenant represents and warrants that, as of the date hereof and
the Current Premises Expiration Date: (a) Tenant is the rightful owner of all of
the Tenant’s interest in the Lease and has the full power and authority to enter
into this Amendment without the consent of any third party; (b) Tenant has not
made any disposition, assignment, sublease, or conveyance of the Lease or
Tenant’s interest therein; (c) Tenant has no knowledge of any fact or
circumstance which would give rise to any claim, demand, obligation, liability,
action or cause of action arising out of or in connection with Tenant’s
occupancy of the Current Premises and/or the Substitution; (d) no other person
or entity has an interest in the Lease, collateral or otherwise; and (e) there
are






--------------------------------------------------------------------------------





no outstanding contracts for the supply of labor or material and no work has
been done or is being done in, to or about the Current Premises (or the Roof
Space) which has not been fully paid for and for which appropriate waivers of
mechanic’s liens have not been obtained.
8.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:



8.1
Address of Landlord. As of the date hereof, the address of the Landlord set
forth in Section

1.12 of the Lease shall be deemed amended and restated as follows:
“Hudson Concourse, LLC
c/o Hudson Pacific Properties
2055 Gateway Place, Suite 200
San Jose, California 95110
Attn: Building Manager


with copies to:
Hudson Concourse, LLC
c/o Hudson Pacific Properties
950 Tower Lane, Suite 1800
Foster City, California 94404
Attn: Managing Counsel


and
Hudson Concourse, LLC
c/o Hudson Pacific Properties
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025
Attn: Lease Administration”


8.2
Address of Tenant. As of the Substitution Effective Date, the address of the
Tenant set






--------------------------------------------------------------------------------





forth in Section 1.12 of the Lease shall be deemed amended and restated as
follows:
“Pixelworks, Inc.
226 Airport Parkway, Suite 595
San Jose, California 95110”


8.3
Energy Usage. As of the date hereof, if Tenant (or any party claiming by,
through or under Tenant) pays directly to the provider for any energy consumed
at the Property, Tenant, within 30 days after Landlord’s written request, shall
deliver to Landlord (or, at Landlord’s option, execute and deliver to Landlord
an instrument enabling Landlord to obtain from such provider) any data
(reasonably available to Tenant) about such consumption that Landlord, in its
reasonable judgment, is required for benchmarking purposes or to disclose to a
prospective buyer, tenant or mortgage lender under any applicable law.

8.4
California Civil Code Section 1938. Pursuant to California Civil Code § 1938,
Landlord hereby states that (as of the date hereof) the Substitution Space has
not undergone inspection by a Certified Access Specialist (CASp) (defined in
California Civil Code § 55.52).

Accordingly, pursuant to California Civil Code § 1938(e), Landlord hereby
further states (as of the date hereof) as follows: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises”.
In accordance with the foregoing, Landlord and Tenant agree that if Tenant
requests (after the date hereof) a CASp inspection of the Substitution Space,
then Tenant shall pay (i) the fee for such inspection, and (ii) except as may be
otherwise expressly provided in this Amendment, the cost of making any repairs
necessary to correct violations of construction-related accessibility standards
within the Substitution Space.
8.5
Asbestos Notification. Section 1 of Exhibit F to the Lease and Exhibit H thereto
shall not apply to the Substitution Space nor to Concourse I. In lieu thereof,
Tenant acknowledges that it has received the asbestos notification letter
attached to this Amendment as Exhibit D, disclosing the existence of asbestos in
Concourse I. Tenant agrees to comply with the California “Connelly Act” and
other applicable laws, including by providing copies of Landlord’s asbestos
notification letter to all of Tenant’s “employees” and “owners”, as those terms
are defined in the Connelly Act and other applicable laws.

8.6
Permitted Use. Effective as of the Substitution Effective Date, the reference to
“10%” set forth in Section 1.11 of the Lease shall be deemed amended and
restated as “20%”.

8.7
Parking. Effective as of the Substitution Effective Date, the reference to “58
non-reserved parking spaces” as set forth in Section 1 of Exhibit G to the Lease
(as further described in Section 9.1 of the aforementioned First Amendment)
shall be deemed amended and restated






--------------------------------------------------------------------------------





as “30 non-reserved parking spaces”.
8.8
Extension Option. As of the date hereof, Section 10 of the aforementioned First
Amendment is of no further force or effect.

9.
Miscellaneous.

9.1.
This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of this Amendment, set forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance, alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.

9.2.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

9.3.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

9.4.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

9.5.
Capitalized terms used but not defined in this Amendment shall have the meanings
given in the Lease.

9.6.
Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers (other than Newmark Cornish & Carey) claiming to
have represented Tenant in connection with this Amendment. Landlord shall
indemnify and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents harmless from all claims of any
brokers claiming to have represented Landlord in connection with this Amendment.
Tenant acknowledges that any assistance rendered by any agent or employee of any
affiliate of Landlord in connection with this Amendment has been made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

[SIGNATURES ARE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day


and year first above written.
LANDLORD:
HUDSON CONCOURSE, LLC, a Delaware limited liability company
By:
Hudson Pacific Properties, L.P., a Maryland limited partnership, its sole member

By:
Hudson Pacific Properties, Inc., a Maryland corporation, its general partner

By: /s/ Arthur X. Suazo
Name: Arthur X. Suazo
Title: Executive Vice President
TENANT:
PIXELWORKS, INC., an Oregon corporation
By: /s/ Steven L. Moore
Name: Steven L. Moore
Title: VP & CFO













